[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1558

                        UNITED STATES,

                          Appellee,

                              v.

          RICHARD JOSEPH PICARDI, A/K/A FAT RITCHIE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

John J. Barter on brief for appellant.                          
Donald K. Stern, United  States Attorney, and  James C. Rehnquist,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                       December 9, 1997
                                         

     Per Curiam.   Upon  careful review,  we cannot  conclude                           

that the district court misunderstood its authority to depart

under  U.S.S.G.     5H1.4.   The  district  court's comments,

fairly read, indicate only that the departure was denied as a

matter of  discretion.  That  exercise of  discretion is  not

subject  to appellate review.   See United States v. LeBlanc,                                                                        

24 F.3d 340, 348 (1st Cir. 1994).

     Further, the adjustments under  both U.S.S.G.   3B1.1(b)

(managerial   role   in   the   offense),  and   U.S.S.G.    

2B1.1(b)(4)(B)  (business  of  receiving and  selling  stolen

property) did  not effect an  improper double counting.   See                                                                         

United States v. Reeves, 83 F.3d 203, 208 (8th Cir. 1996).                                   

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-